DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 2, 9, and 16 were previously canceled.
Claims 1, 3, 8, 10, 15, and 17 are amended.
Claims 1, 3-8, 10-15, and 17-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1, 3-8, 11-15, and 17-20 are directed to a method and system for generating a structure graph and a structure-attribute graph and partitioning the graph into groups as sub-categories, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding claim 1, the claim recites language of: 
“receiving transaction data of a first data type characterizing a plurality of transactions of a plurality of entities, each of the plurality of transactions identifying a point of sale and an item exchanged by the transaction and each item of the plurality of transactions being associated with an item type of a plurality of item types; 
based at least in part on the transaction data, generating, via a processor, a structure graph of the plurality of transactions having the first data type, the structure graph including: 
a plurality of structure vertices, each of the set of structure vertices representing an item type of items of the plurality of transactions forms a structure vertex; 
a plurality of structure edges, each of the plurality of structure edges (i) extend between pairs of structure vertices of the plurality of structure vertices, (ii) are based on transactions having a common entity of the plurality of entities, and (iii) have a structure weight;
receiving a request to partition the structure graph into sub-categories; 
retrieving, from a database, attribute data characterizing one or more attributes of each of the plurality of structure vertices, the attribute data being a second data type and the one or more attributes of each of the plurality of structure vertices having one or more commonalities with one another; 
based on the structure graph and the attribute data, generating, via the processor, a structure-attribute graph including the plurality of structure vertices of the structure graph, the plurality of structure edges of the structure graph, and at least a plurality of attribute 2vertices, each of the plurality of the plurality of vertices representing a particular attribute of a particular one of the plurality of structure vertices; 
generating a unified neighborhood matrix of the structure-attribute graph; and 
based on the unified neighborhood matrix of the structure-attribute graph, partitioning the structure graph into a plurality of groups, each of the plurality of groups being based at least in part on the one or more commonalities between the one or more attributes of each of the plurality of structure vertices.”

In fact, the limitations of “identifying a point of sale and an item exchanged …;”
“generating, …, a structure graph of the plurality of transactions having the first data type…;” “generating, …, a structure-attribute graph including the plurality of structure vertices of the structure graph, …;” “generating a unified neighborhood matrix …;” “to partition the structure graph” and “…, partitioning the structure graph into a plurality of groups…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.), but for the recitation of generic computer’s components (e.g., “a processor”). For example, the steps of “identifying”, “generating”, “generating”, “generating”, and “to partition” and “partitioning”, in the context of this claim, encompass using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract weight” of the plurality of structure edges and “a unified neighborhood matrix” in the claim do also not amount to significantly more than the judicial exception, e.g., abstract idea, because the context of this claim encompasses the mathematical relationships as disclosed in the Applicant's specification at particular pars. [0023], and [0026-28]) that falls within the “Mathematical Concepts” grouping of abstract ideas. Thus, taken alone or in combination, these indicated limitations/elements do not amount to significantly more than abstract idea. (See MPEP 2106.04; and as under Analysis under Step 2A, Prong I).  **** Similar analysis to independent claims 8 and 15, respectively.

The remaining limitations in claims 1, 8, and 15 do not integrate the judicial exception into a practical application and do not amount significantly more than the abstract idea.  The additional elements: “a processor”, and “storage memory” to perform the above indicated steps of the “identifying” “generating”, “generating”, “generating”, and “partitioning” structure and structure-attribute graphs are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list/record as results) such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations “receiving transaction data…”, “receiving a request…;” and “retrieving, …, attribute data…”in claims 1, 8, and 15 are the generic computing functions which represent an insignificant extra solution as
additional activity based on search request entering by a viewing user that does not
integrate the abstract idea into a practical application of how to perform data processing


Independent claims 1, 8, and 15 do not include additional elements/limitations that, alone or in combination, are not “well-understood, routine, conventional” because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor”, “storage medium” in the claims, which are known as the generic computing components to perform the computing functions of the above indicated of “identifying”, “generating”, “generating”, “generating”, and “to partition”/”partitioning” steps amount no more than mere instructions to apply the generic computing components of a computerized system as known by a skilled artisan.  Next, the additional limitations of “receiving”, “receiving”, and retrieving” represent an insignificant extra solution activity because these claim limitations generally describe the gathering data to/from a database per generating graphs having vertices and edges. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using highly generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the additional limitations/elements improve the functioning of a computer or any other technology. Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d); and as under Analysis under Step 2B). 

Claims 3-7, 10-14 and 17-20 depend on independent claims 1, 8, and 15 and include all the limitations of claims 1, 8 and 15; and therefore, claims 3-7, 10-14 and 17-20 are rejected the same abstract idea as well as analysis under Step 2A, prong I and II, Step 2B, respectively.
Regarding dependent claim 3, the claim recites further additional limitation of “… the structure-attribute graph further comprises: attribute edges between the attribute vertices and the structure vertices, wherein each attribute edge in the attribute edges has an attribute weight.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception.  The claim only provides further a definition of the structure-attribute graph comprising/having attribute edges linking between the attribute vertices and the structure vertices, which represents an insignificant extra solution activity.  Plus, the edges’ “weight” in the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships, e.g., calculating using mathematical formula (see Applicant’s specification, par. [0023]), but for the recitation of generic computer’s component(s), e.g., a processor, memory/medium.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer component(s), then it falls in the “Mathematical Concepts” grouping of abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
… the structure weight identifies a substitutability of two items linked by the structure edge.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The step of “identifies”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s); thus, it falls in the “Mental Processes” grouping of abstract idea.  Plus, the “weight”, as indicated above, is related to mathematical relationship (see Applicant’s spec., par. [0023]); thus, it falls in the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding dependent claims 5 and 6, the claims recite further additional limitation of “…the unified neighborhood matrix is based on a probability of moving, in a random walk through the structure-attribute graph, from one vertex to another vertex in a single step”, and “wherein the unified neighborhood matrix is antonymous to a distance matrix of the structure-attribute graph” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The additional element of “unified neighborhood matrix”, as drafted, is a process that, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 7, the claim recites additional limitations of “… partitioning the structure graph based on the unified neighborhood matrix generates a customer behavioral tree with items as leaf nodes.” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception. The step of “partitioning” and “generates”, as drafted, are mentally processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s); thus, it falls in the “Mental Processes” grouping of abstract idea.  Plus, the “unified neighborhood matrix”, as indicated above, is related to mathematical relationship (see Applicant’s spec., pars. [0026-28]); thus, it falls in the “Mathematical Concepts” grouping of abstract idea.  


Regarding dependent claims 10-14 and 17-20, the claims are essentially the same or at least similar recitation as claims 3-7 except that they set forth the claimed invention as a system and storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 3-7.

	For at least above reasons, claims 1, 3-8, 10-15, and 17-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowable if the claims are amended and/or rewritten to overcome the above indicated claim rejections under 35 U.S.C. 101. 
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding independent claims 1, 8, and 15, the prior art of record, singularly or in
combination, does/do not teach/disclose/suggest the particular amended limitations as considered a whole together: a/ “based at least in part on the transaction data, generating, via a processor, a structure graph of the plurality of transactions having the first data type, the structure graph including: a plurality of structure vertices, each of the set of structure vertices representing  an item type of items of the plurality of transactions forms a structure vertex; a plurality of structure edges, each of the plurality of structure edges (i) extend between pairs of structure vertices of the plurality of structure vertices2 (ii) are based on transactions having a common entity of the plurality of entities, and (iii) have a structure weight;” and b/ “based on the structure graph and the attribute data, generating, via the processor, a structure-attribute graph including the plurality of structure vertices of the structure graph, the plurality of structure edges of the structure graph, and at least a plurality of attribute 2vertices, each of the plurality of the plurality of vertices representing a particular attribute of a particular one of the plurality of structure vertices.”  These limitations are disclosed/defined in the Applicant’s Drawings (Figs. 3-5), and Specification (pars. [0017-19], [0021-31] and [0036-38])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169